Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 USC 101 rejection have been considered and are fully persuasive.  Accordingly, the 35 USC 101 rejection is withdrawn.

Allowable Subject Matter
The prior art alone or in combination does not teach or suggest the inclusion of detect an amount of energy production from the plurality of energy-producing devices by the user profile at the second location; and offset the amount of energy usage by the user profile at the first location with the amount of energy production by the user profile at the second location such that the user profile is portable across the plurality of locations; and a policy engine and a plurality of policies that are part of the user profile, wherein the policy engine is configured to control the operation of the hypervisor layer, in combination with the claim as a whole.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117